Case 1:21-cv-20862-BB Document 96-22 Entered on FLSD Docket 08/17/2021 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF FLORIDA

                            Case No.: 21-cv-20862-BLOOM/Otazo-Reyes

  MILLENNIUM FUNDING, INC. et al.,

         Plaintiffs,

         vs.

  1701 MANAGEMENT LLC, et al.,

        Defendants.
  ______________________________________________/

                                    AFFIDAVIT OF ERIC SMITH

         Eric Smith, hereby declares under penalty of laws of the United States of America that the

  following is true and correct:

         1.      I am over the age of 18 and am competent to make this affidavit. This affidavit is

  based upon my personal knowledge and the facts stated therein are true and accurate. The screen

  shots shown in this declaration and Exhibits attached thereto are true and accurate copies as

  explained below.

         2.      I am a resident of Kailua Kona, Hawaii and the owner of Kona IT Solutions, a sole

  proprietorship headquartered in Hawaii County, Hawaii. Kona IT Solutions provides computer

  consultation services such as network security, database management, hardware and software

  support, etc. for small businesses.

         3.      I received my Bachelor of Business Information Systems in 2009 from the

  University of Alaska, in Anchorage, Alaska.

         4.      I have over 14 years of experience in the field of computer consultation services

  and managing multi-state networks. I have experience in the following server software platforms:

  IBM Domino 8.5-9.0.1 System Administrator; IBMi V5R4-V7R1 Security Officer; JDEdwards


                                                 1
  Decl. of Eric Smith
Case 1:21-cv-20862-BB Document 96-22 Entered on FLSD Docket 08/17/2021 Page 2 of 5




  A7.3 and A9.1 Administrator; iOS v3-9, Windows XP-10; Microsoft Server 2003, 2008, 2012. I

  have worked as an Administrator of Domain Controller for DNS, Active Directory, and as a DHCP

  Administrator.

         5.        Counsel for the Copyright Holders (Kerry S. Culpepper) retained my company

  Kona IT Solutions to investigate the background behind certain Internet Protocol (“IP”) addresses

  assigned to QuadraNet (“QN”) at which the Copyright Holders assert that their exclusive rights in

  their Works were infringed.

                                            The ARIN Records

         6.        The American Registry of Internet Numbers (“ARIN”) maintains a publicly

  available Whois search tool to identify the Internet Service Provider (“ISP”) associated with an IP

  address.

         7.        According to the website of ARIN, QuadraNet Enterprises, LLC is a member of

  ARIN. See https://account.arin.net/public/member-list [last accessed on 4/26/2021].




                                                  2
  Decl. of Eric Smith
Case 1:21-cv-20862-BB Document 96-22 Entered on FLSD Docket 08/17/2021 Page 3 of 5




         8.        As a member of ARIN, QN was assigned handle “QEL-5”. QN’s membership

  category (“kind”) with ARIN is “Organization”. Associated with handle “QEL-5” are other

  QuadraNet handles such as “QNO6-ARIN” for QuadraNet Network Operations with a kind of

  “Group”.

         9.        To become a member of ARIN, an organization must agree to the AMERICAN

  REGISTRY FOR INTERNET NUMBERS, LTD. REGISTRATION SERVICES AGREEMENT

  (“Registration Agreement”). See https://www.arin.net/about/corporate/agreements/rsa.pdf [last

  accessed on April 26, 2021].

         10.       Per paragraph 1(c) of the Registration Agreement, QN agreed to be bound by

  ARIN’s Number Resource Policy Manual (“Policy”).                The Policy can be found at

  https://www.arin.net/participate/policy/nrpm/ [last accessed on April 26, 2021].

         11.       Per paragraph 3(b) of the Registration Agreement, QN is responsible for updating

  the directory services data (Whois) to indicate who QN has sub-delegated number resources.

         12.       Per Section 3.2 of ARIN’s Policy, QN is required to maintain public directory

  records of who QN had reallocated or reassigned IP addresses.

         13.       Per Section 3.6 of ARIN’s Policy, ARIN performs annual validation of the public

  WHOIS point of contact data.

         14.       Per Section 3.6.3, ARIN explicitly requires that this data “…includes but is not

  limited to upstream ISPs and their downstream ISP customers (as defined by NRPM 2.5 and 2.6)...”

         15.       Because the organization members of ARIN are required to maintain accurate and

  updated records including to whom they have delegated their IP addresses, I believe it is

  appropriate to use the ARIN Whois/RDAP tool on arin.net to determine the ISP that is assigned

  an IP address.



                                                   3
  Decl. of Eric Smith
Case 1:21-cv-20862-BB Document 96-22 Entered on FLSD Docket 08/17/2021 Page 4 of 5




         16.     I used the ARIN Whois/RDAP tool on arin.net to determine who was assigned the

  IP address 104.129.18.2. As shown in the attached Exhibit “A”, the records show that the IP

  addresses 104.129.18.0 - 104.129.19.255 are directly allocated to QN.

         17.     I used the ARIN Whois/RDAP tool on arin.net to determine who was assigned the

  IP address 104.223.91.51. As shown in the attached Exhibit “B”, the records show that these IP

  addresses 104.223.88.0 - 104.223.91.255 are directly allocated to QN.

         18.     I used the ARIN Whois/RDAP tool on arin.net to determine who was assigned the

  IP address 198.96.95.65. As shown in the attached Exhibit “C”, the records show that these IP

  addresses 198.96.94.0 - 198.96.95.255 are directly allocated to QN.

         19.     As shown in Exhibits A-C, the ARIN Whois/RDAP records include only contact

  information for QN for these certain IP addresses. Accordingly, I believe it is acceptable and

  consistent with IT industry practices to contact QN concerning any issues such as copyright

  infringement associated with these IP addresses.

         20.     Because paragraph 3(b) of the Registration Agreement requires QN to update the

  directory services data (Whois) to indicate who QN has sub-delegated number resources and

  Section 3.2 of ARIN’s Policy requires QN to maintain public directory records of who QN had

  reallocated or reassigned IP addresses, I believe the appropriate IT industry practice would be to

  update the ARIN records to indicate the organization to whom QN reallocated or reassigned an

  QN address.

         21.     Particularly, if QN reallocated or reassigned an IP address to another ISP,

  appropriate IT industry practice would be to update the ARIN records to indicate so.

         //

         //



                                                  4
  Decl. of Eric Smith
Case 1:21-cv-20862-BB Document 96-22 Entered on FLSD Docket 08/17/2021 Page 5 of 5




         I declare under penalty of perjury that the foregoing is true and correct.



         DATED: Kailua-Kona, Hawaii, April ___,
                                            27 2021.




                                  _________________
                                       Eric Smith




                                                   5
  Decl. of Eric Smith
